

116 HR 1588 IH: Ending Federal Marijuana Prohibition Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1588IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Gabbard (for herself, Mr. Young, Mr. Blumenauer, Mr. Soto, Ms. Norton, Ms. Schakowsky, Mr. Cohen, Mr. Carbajal, Mr. Gaetz, Mr. Amash, Ms. Pingree, Ms. Lee of California, Mr. Pocan, Mr. Swalwell of California, Mr. Khanna, Mr. Gallego, Mr. Correa, Mrs. Luria, Mr. Smith of Washington, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the application of Federal laws to the distribution and consumption of marihuana, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ending Federal Marijuana Prohibition Act of 2019. 2.Application of the Controlled Substances Act to marihuana (a)In generalPart A of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:
				
					103.Application of this Act to marihuana
 (a)Prohibition on certain shipping or transportationThis Act shall not apply to marihuana, except that it shall be unlawful only to ship or transport, in any manner or by any means whatsoever, marihuana, from one State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, into any other State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, or from any foreign country into any State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, when such marihuana is intended, by any person interested therein, to be received, possessed, sold, or in any manner used, either in the original package or otherwise, in violation of any law of such State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof.
 (b)PenaltyWhoever knowingly violates subsection (a) shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both..
 (b)Table of contentsThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by striking the item relating to section 103 and inserting the following:
				
					
						Sec. 103. Application of this Act to marihuana..
			3.Deregulation of marihuana
 (a)Removed from schedule of controlled substancesSubsection (c) of Schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended—
 (1)by striking marihuana; and (2)by striking tetrahydrocannabinols.
 (b)Removal of prohibition on import and exportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended— (1)in paragraph (1)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (2)in paragraph (2)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);
 (4)by striking paragraph (4); and (5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 4.Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;
 (2)in section 401(b) (21 U.S.C. 841(b))— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in clause (vi), by inserting or after the semicolon;
 (II)by striking (vii); and (III)by redesignating clause (viii) as clause (vii);
 (ii)in subparagraph (B)— (I)by striking clause (vii); and
 (II)by redesignating clause (viii) as clause (vii); (iii)in subparagraph (C), by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);
 (iv)by striking subparagraph (D); (v)by redesignating subparagraph (E) as subparagraph (D); and
 (vi)in subparagraph (D)(i), as redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C); (B)by striking paragraph (4); and
 (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;
 (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,; (5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;
 (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence; (7)in section 422(d) (21 U.S.C. 863(d))—
 (A)in the matter preceding paragraph (1), by striking marijuana,; and (B)in paragraph (5), by striking , such as a marihuana cigarette,; and
 (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5). 